19-10412-jlg         Doc 695       Filed 06/12/19   Entered 06/12/19 11:13:58 Main Document
                                                Objection Deadline: June 13, 2019 at 4:00 p.m. (Eastern Time)
                                                  Pg  1 of 28
                                                   Reply Deadline: June 18, 2019 at 4:00 p.m. (Eastern Time)
                                              Hearing Date and Time: June 20, 2019 at 11:00 a.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                NOTICE OF HEARING ON MOTION OF DEBTORS
        PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY
        PROCEDURE FOR APPROVAL OF A SETTLEMENT AGREEMENT AND
        MUTUAL RELEASE AMONG DEBTORS AND BANK OF AMERICA, N.A.

                    PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”),

of Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order pursuant to Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) for approval of a settlement agreement, dated


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695   Filed 06/12/19     Entered 06/12/19 11:13:58   Main Document
                                                Pg 2 of 28


as of May 20, 2019 among (i) Ditech Financial LLC and (ii) Bank of America, N.A., all as more

fully set forth in the Motion, will be held before the Honorable James L. Garrity, Jr., United

States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New

York, Courtroom 601, One Bowling Green, New York, New York 10004 (the “Bankruptcy

Court”) on June 20, 2019 at 11:00 a.m. (Eastern Time) (the “Hearing”), or as soon thereafter

as counsel may be heard.

                    PLEASE TAKE FURTHER NOTICE that any responses or objections (the

“Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and the

Local Rules, shall be filed with the Bankruptcy Court (i) by attorneys practicing in the

Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

General Order M-399 (which can be found at www.nysb.uscourts.gov), and (ii) by all other

parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

hard copy delivered directly to Chambers), in accordance with the customary practices of the

Bankruptcy Court and General Order M-399, to the extent applicable, and shall be served in

accordance with the Order Implementing Certain Notice and Case Management Procedures

(ECF No. 211) (the “Case Management Order”), so as to be filed and received no later than

June 13, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”).

                    PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

Motion, which order may be entered without further notice or opportunity to be heard.




                                                   2
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695   Filed 06/12/19     Entered 06/12/19 11:13:58     Main Document
                                                Pg 3 of 28


                    PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

attend the Hearing, and failure to appear may result in relief being granted upon default.


Dated: June 12, 2019
       New York, New York
                                         /s/ Sunny Singh
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Ray C. Schrock, P.C.
                                         Sunny Singh

                                         Attorneys for Debtors
                                         and Debtors in Possession




                                                   3
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19   Entered 06/12/19 11:13:58 Main Document
                                                Objection Deadline: June 13, 2019 at 4:00 p.m. (Eastern Time)
                                                  Pg  4 of 28
                                                   Reply Deadline: June 18, 2019 at 4:00 p.m. (Eastern Time)
                                              Hearing Date and Time: June 20, 2019 at 11:00 a.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      2
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

    MOTION OF DEBTORS PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF
    BANKRUPTCY PROCEDURE FOR APPROVAL OF A SETTLEMENT AGREEMENT
      AND MUTUAL RELEASE AMONG DEBTORS AND BANK OF AMERICA, N.A.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                    Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its

debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), respectfully represent as follows in support of this motion

(the “Motion”):




2
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19     Entered 06/12/19 11:13:58     Main Document
                                                    Pg 5 of 28


                                                  Background

                    1.        On February 11, 2019 (the “Commencement Date”), the Debtors each

commenced with this Court a voluntary case under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).               The Debtors are authorized to continue to operate their

business and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

                    2.        On February 27, 2019, the United States Trustee for Region 2 (the “U.S.

Trustee”) appointed an official committee of unsecured creditors. On May 2, 2019, the U.S.

Trustee appointed an official committee of consumer creditors. No trustee or examiner has been

appointed in these chapter 11 cases.

                    3.        The Debtors’ chapter 11 cases are being jointly administered for

procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                    4.        The Debtors commenced these chapter 11 cases on a prearranged basis

and have the support of more than eighty percent (80%) of their term loan lenders, who have

committed to support a value-maximizing chapter 11 plan that contemplates a debt-to-equity

recapitalization transaction and provides for the simultaneous marketing of all or substantially all

of the Debtors’ assets to the extent such sale represents higher or better value than the

recapitalization transaction. Consistent with their obligations under that certain Restructuring

Support Agreement, dated as of February 8, 2019, the Debtors filed the Joint Chapter 11 Plan of

Ditech Holding Corporation and its Affiliated Debtors on March 5, 2019 (ECF No. 145) (as

amended, modified, and supplemented, the “Plan”).3 On May 10, 2019, the Court entered an


3
      The Debtors have since then revised the Plan, most recently at ECF No. 542.


                                                         2
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19     Entered 06/12/19 11:13:58             Main Document
                                                    Pg 6 of 28


order approving the Amended Disclosure Statement for Amended Joint Chapter 11 Plan of

Ditech Holding Corporation and its Affiliated Debtors (ECF No. 543). The Debtors commenced

solicitation of the Plan on May 13, 2019.

                    5.        Information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Gerald A. Lombardo Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for

the Southern District of New York (the “Lombardo Declaration”), sworn and filed on the

Commencement Date (ECF No. 2). 4

                                                 Jurisdiction

                    6.        The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Relief Requested

                    7.        By this Motion, pursuant to Bankruptcy Rule 9019(a), the Debtors seek

approval of a settlement agreement, dated as of May 20, 2019 (the “Second Settlement

Agreement”), among (i) Ditech Financial LLC (“Ditech Financial”), and (ii) Bank of America,

N.A. (“BANA,” and together with Ditech Financial, the “Parties”). A copy of the Second

Settlement Agreement is annexed hereto as Exhibit 1.5

                    8.        A proposed form of order approving the relief requested herein is annexed

hereto as Exhibit 2 (the “Proposed Order”).

4
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Second Settlement Agreement.
5
      In the event that there is any inconsistency between the summary or description of the terms of the Second
      Settlement Agreement in this Motion, the actual terms and conditions of the Second Settlement Agreement will
      control.


                                                        3
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19       Entered 06/12/19 11:13:58              Main Document
                                                      Pg 7 of 28


                                     The Second Settlement Agreement

                    9.        Ditech Financial (as successor to Green Tree Servicing LLC), as

Purchaser, and BANA, as Seller (together with Ditech Financial LLC, the “Parties”), entered

into the Mortgage Servicing Rights Purchase and Sale Agreement, dated and effective as of

January 6, 2013 (the “MSRPSA”) pursuant to which Ditech Financial purchased mortgage

servicing rights (“MSRs”) from BANA relating to a pool of mortgage loans. In connection with

that purchase of MSRs, Ditech Financial paid for and received associated corporate advances

from BANA, and also received certain rights under the MSRPSA to seek indemnification from

BANA for certain unreimbursed corporate advances. Ditech Financial collected some, but not

all, of the corporate advances that it purchased from BANA. Ditech Financial then sought

indemnification under the MSRPSA from BANA for a portion of the unreimbursed corporate

advances. For various reasons, BANA maintained that it was not liable for indemnifying Ditech

Financial for certain of those advances. Following a consensual informal dispute resolution

process, BANA and Ditech agreed to settle the indemnification claims, as more fully set out in

the Second Settlement Agreement (and along similar lines as the First Settlement Agreement).6

                    10.       The Parties have entered into the Second Settlement Agreement to resolve

a portion of the Excluded Claims, referred to as the “Corporate Advances Bulk Claims” that

were described in Section 3(c) and set forth in Schedule B of the First Settlement Agreement,

while leaving unresolved the Excluded Claims described in (i) Section 3(a) of the First



6
      Effective as of December 31, 2018, the Parties entered into a settlement agreement (the “First Settlement
      Agreement”), which settled certain causes of action, claims and defenses that Ditech or BANA may have
      against each other arising out of or relating to the MSRPSA and a letter agreement effective as of June 26,
      2014, except for certain “Excluded Claims” (as defined in the First Settlement Agreement). Pursuant to the
      First Settlement Agreement, the Parties continue to have certain rights and obligations to each other, including
      regarding the Excluded Claims (except for the Corporate Advances Bulk Claims, as defined below) and
      confidentiality.


                                                          4
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19     Entered 06/12/19 11:13:58       Main Document
                                                    Pg 8 of 28


Settlement Agreement, or (ii) Section 3(b) and set forth in Schedule A of the First Settlement

Agreement, upon the terms set forth in the Second Settlement Agreement.

                    11.       The salient terms of the Second Settlement Agreement are as follows:

                          a. Upon the entry of the Proposed Order approving the Debtors’ entry
                             into the Second Settlement Agreement (the “Effective Date”), in
                             accordance with the Second Settlement Agreement, the BANA
                             Releasors have agreed to release the Ditech Released Parties from
                             any and all claims, rights, demands, causes of action, damages,
                             liabilities, costs, expenses or losses of any kind or character
                             whatsoever, whether presently known or unknown, asserted or
                             unasserted, arising out of or related to the Corporate Advances
                             Bulk Claims. This release does not apply to any Remaining
                             Excluded Claims.

                          b. Within five (5) business days of the Effective Date, BANA has
                             agreed to pay or cause to be paid to Ditech Financial the
                             Settlement Payment of $7,600,000 without offset (the “Settlement
                             Amount”), in accordance with the Second Settlement Agreement.

                          c. Upon the occurrence of the Effective Date and subject to payment
                             in full of the Settlement Payment, the Ditech Releasors have
                             agreed to release and discharge the BANA Released Parties from
                             any and all claims, rights, demands, causes of action, damages,
                             liabilities, costs, expenses or losses of any kind or character
                             whatsoever, whether presently known or unknown, asserted or
                             unasserted, that the Ditech Releasors ever had, may currently have,
                             or may have in the future arising out of or related to the Corporate
                             Advances Bulk Claims, in accordance with the Second Settlement
                             Agreement.

                          d. To ensure that obligations and rights under the First Settlement
                             Agreement are preserved, the Debtors have agreed that the First
                             Settlement Agreement as modified by the Second Settlement
                             Agreement shall be identified for assumption (or assumption and
                             assignment) pursuant to 11 U.S.C. § 365 and pursuant to the Plan
                             and order confirming the Plan in the chapter 11 cases, in
                             accordance with the terms of the Second Settlement Agreement.

                    12.       The effectiveness of the Second Settlement Agreement is conditioned on

the Court’s approval of the Debtors’ entry into the Second Settlement Agreement.




                                                       5
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695        Filed 06/12/19     Entered 06/12/19 11:13:58    Main Document
                                                     Pg 9 of 28


                    13.        The Debtors have determined in its informed business judgment that the

terms of the Second Settlement Agreement are in the best interests of the Debtors and their

estates.

                    14.        Approval of the Second Settlement Agreement resolves certain remaining

disputes and issues arising out of or related to the MSRPSA and the Letter Agreement (each as

defined below) with respect to Corporate Advances Bulk Claims (as defined below), and

provides for the payment of funds to the Debtors and certain releases by the parties to the Second

Settlement Agreement. In addition, entry into the Second Settlement Agreement will avoid

future disputes and expenses in relation with the Corporate Advances Bulk Claims.

                                    The Second Settlement Agreement Is in
                              The Debtors’ Best Interests and Should Be Approved

                    15.        The Debtors submit that the Second Settlement Agreement is in the

Debtors’ best interests and should be approved under Rule 9019 of the Bankruptcy Rules.

Bankruptcy Rule 9019(a) provides “[o]n motion by the trustee and after notice and a hearing, the

court may approve a compromise and settlement.” Fed. R. Bankr. R. 9019(a). This rule

empowers bankruptcy courts to approve settlements “if they are in the best interests of the

estate.” In re Drexel Burnham Lambert Group, Inc., 134 B.R. 499, 505 (Bankr. S.D.N.Y. 1991).

The settlement need not result in the best possible outcome for the debtor, but must not “fall

beneath the lowest point in the range of reasonableness.” Id.; see also Cosoff v. Rodman (In re

W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983); In re Spielfogel, 211 B.R. 133, 144 (Bankr.

E.D.N.Y. 1997).

                    16.        Compromises are “a normal part of the process of reorganization.” Prot.

Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424

(1968) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939)).


                                                        6
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19 Entered 06/12/19 11:13:58         Main Document
                                                 Pg 10 of 28


Compromises may be effected separately during the reorganization proceedings or in the body of

the plan itself. In re Drexel Burnham Lambert Group Inc., 138 B.R. at 758. The decision to

approve a particular compromise lies within the sound discretion of the Court. See Nellis v.

Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994). The Court’s discretion may be exercised “in light

of the general public policy favoring settlements.” In re Hibbard Brown & Co., Inc., 217 B.R.

41, 46 (Bankr. S.D.N.Y. 1998). A proposed compromise and settlement implicates the issue of

whether it is “fair and equitable, and in the best interest of the [debtor’s] estate.” In re Best

Products, 165 B.R. 35, 50 (Bankr. S.D.N.Y. 1994) (internal citations omitted). The court must

apprise itself “of all relevant facts necessary for an intelligent and objective opinion of the

probabilities of ultimate success should the claim be litigated.”            Prot. Comm. for Indep.

Stockholders of TMT Trailer Ferry, Inc., 390 U.S. at 424.

                    17.       Courts typically consider the following factors in determining whether a

settlement should be approved: (i) the probability of success in litigation, with due consideration

for the uncertainty in fact and law; (ii) the difficulties of collecting any litigated judgment;

(iii) the complexity and likely duration of the litigation and any attendant expense,

inconvenience, and delay; (iv) the proportion of creditors who do not object to, or who

affirmatively support, the proposed settlement; (v) the competence and experience of counsel

who support the settlement; (vi) the relative benefits to be received by members of any affected

class; (vii) the extent to which the settlement is truly the product of arm’s-length bargaining and

not the product of fraud or collusion; and (viii) the debtor’s informed judgment that the

settlement is fair and reasonable. See Id.; In re Ashford Hotels, Ltd., 226 B.R. 797, 804 (Bankr.

S.D.N.Y. 1998); In re Best Prods. Co., 168 B.R. at 50.




                                                      7
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695        Filed 06/12/19 Entered 06/12/19 11:13:58              Main Document
                                                  Pg 11 of 28


                    18.       While a court must “evaluate . . . all . . . factors relevant to a fair and full

assessment of the wisdom of the proposed compromise,” Anderson, 390 U.S. at 424-25, a court

need not conduct a “mini-trial” of the merits of the claims being settled, Cosoff v. Rodman (In re

W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983), or conduct a full independent investigation.

Drexel Burnham Lambert Group, 134 B.R. at 496.                         Moreover, in reviewing a global

compromise, a court need not be aware of or decide the particulars of each individual claim

resolved by the settlement or “assess the minutia of each and every claim”; rather, a court “need

only canvass the issues and see whether the settlement falls ‘below the lowest point in the range

of reasonableness.’” Shugrue, 165 B.R. at 123. As one court explained in assessing a global

settlement of claims, “[t]he appropriate inquiry is whether the Second Settlement Agreement in

its entirety is appropriate for the . . . estate.” Air Line Pilots Ass’n, Int’l v. Am. Nat’l Bank &

Trust Co. (In re Ionosphere Clubs, Inc.), 156 B.R. 414, 430 (S.D.N.Y. 1993), aff’d 17 F.3d 600

(2d Cir. 1993) (emphasis added).

                    19.       Here, the Second Settlement Agreement will benefit the Debtors, and its

creditors. First, the Second Settlement Agreement will provide the Debtors with $7,600,000 in

cash, which will directly benefit the Debtors and their estates. In addition, entry into the Second

Settlement Agreement will avoid future disputes and expenses in relation with the Corporate

Advances Bulk Claims. Absent the Second Settlement Agreement, the Debtors only option

would be to pursue costly arbitration for payment of the non-reimbursed advance receivables, the

prospects of which are uncertain with no guarantee of a better outcome than the agreement

reached in the Second Settlement Agreement. Moreover, the Second Settlement Agreement is

the product of arm’s length bargaining between sophisticated parties, each of which were




                                                         8
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19 Entered 06/12/19 11:13:58         Main Document
                                                 Pg 12 of 28


represented by counsel, and resolves complex and highly technical claims among BANA and the

Debtors.

                    20.       For the reasons stated above, and in the Debtors’ informed business

judgment, the compromises set forth in the Second Settlement Agreement are a “fair and

equitable” resolution of the parties’ dispute, well within the “range of reasonableness,” and are in

the best interests of the Debtors and their respective estates and creditors. Accordingly, the

Debtors request that the Second Settlement Agreement be approved pursuant to Bankruptcy Rule

9019, effective immediately upon entry of an order granting the relief requested herein.

                                    Waiver of Bankruptcy Rule 6004(h)

                    21.       Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use,

sale or lease of property other than cash collateral is stayed until the expiration of 14 days after

entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). The Debtors

seek a waiver of the 14-day stay extant in Bankruptcy Rule 6004(h) to avoid any delays in the

receipt of the Settlement Amount, which will inure to the benefit of the Debtors and their estates.

                                                   Notice

                    22.       Notice of this Motion will be provided in accordance with the procedures

set forth in the Order Implementing Certain Notice and Case Management Procedures (ECF No.

211) (the “Case Management Order”). The Debtors respectfully submit that no further notice

is required.

                    23.       No previous request for the relief sought herein has been made by the

Debtors to this or any other Court.




                                                      9
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58     Main Document
                                             Pg 13 of 28


          WHEREFORE the Debtors respectfully request that the Court grant the relief requested

herein and such other and further relief as it deems just and proper.

Dated: June 12, 2019
       New York, New York
                                             /s/ Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                10
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                             Pg 14 of 28


                                           Exhibit 1

                                  Second Settlement Agreement




WEIL:\97067277\3\41703.0010
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 15 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 16 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 17 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 18 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 19 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 20 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 21 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 22 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 23 of 28
19-10412-jlg   Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                       Pg 24 of 28
19-10412-jlg         Doc 695   Filed 06/12/19 Entered 06/12/19 11:13:58   Main Document
                                             Pg 25 of 28


                                           Exhibit 2

                                        Proposed Order




WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19 Entered 06/12/19 11:13:58                      Main Document
                                                 Pg 26 of 28


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. [_]
---------------------------------------------------------------X

                    ORDER APPROVING A SETTLEMENT
        AGREEMENT AND MUTUAL RELEASE WITH BANK OF AMERICA, N.A.

                    Upon the motion, dated June 12, 2019 (the “Motion”),2 of Ditech Holding

Corporation and its debtor affiliates, as debtors and debtors in possession in the above-captioned

chapter 11 cases (collectively, the “Debtors”), pursuant to Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), for approval of the settlement agreement

(the “Second Settlement Agreement”) among (i) Ditech Financial LLC (“Ditech Financial”),

and (ii) Bank of America, N.A. (“BANA” together with the Debtors, the “Parties”), all as more

fully described in the Motion; and the Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and

the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Motion.




WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19 Entered 06/12/19 11:13:58           Main Document
                                                 Pg 27 of 28


notice of the Motion having been provided in accordance with the Case Management Order; and

such notice having been adequate and appropriate under the circumstances, and it appearing that

no other or further notice need be provided; and the Court having reviewed the Motion; and the

Court having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and it appearing that the relief requested in the Motion is in

the best interests of the Debtors, their estates, creditors, and all parties in interest, and upon all of

the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Motion is granted to the extent set forth herein.

                    2.        Pursuant to Bankruptcy Rule 9019, the Second Settlement Agreement is

approved, including Section 6.

                    3.        The Debtors are authorized to execute, deliver, implement and fully

perform any and all obligations, instruments, documents and papers and to take any and all

actions reasonably necessary or appropriate to consummate the Second Settlement Agreement,

including Section 6 thereof, and perform any and all obligations contemplated therein without

further order of the Court.

                    4.        This Order shall be binding on the Parties and their respective successors

in interest and assigns to the same extent as set forth in Section 12 of the Second Settlement

Agreement.

                    5.        Nothing in this Order shall constitute or effectuate an assumption of the

First Settlement Agreement or the Second Settlement Agreement.




                                                        2
WEIL:\97067277\3\41703.0010
19-10412-jlg         Doc 695       Filed 06/12/19 Entered 06/12/19 11:13:58           Main Document
                                                 Pg 28 of 28


                    6.        To the extent that a provision of the order confirming the Debtors’ chapter

11 plan affects any relief provided pursuant to this Order, such provision shall be in form and

substance agreeable to BANA.

                    7.        Notwithstanding the possible applicability of any Bankruptcy Rule, the

terms and conditions of this Order shall be immediately effective and enforceable upon its entry

pursuant to Rule 6004(h).

                    8.        Notice of the Motion as provided therein shall be deemed good and

sufficient notice of thereof; no other or further notice of the Motion shall be required.

                    9.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

Dated: _____________, 2019
       New York, New York

                                                    UNITED STATES BANKRUPTCY JUDGE




                                                       3
WEIL:\97067277\3\41703.0010
